Citation Nr: 0111639	
Decision Date: 04/23/01    Archive Date: 05/01/01

DOCKET NO.  00-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina




THE ISSUES

1.  Entitlement to service connection for claimed diabetes 
mellitus.  

2.  Entitlement to service connection for claimed 
hypertension.  




REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from August 1965 to August 
1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 1999 rating decision by the RO.  

The veteran testified at a personal hearing before a Hearing 
Officer at the RO in April 2000.  



REMAND

The veteran contends that his current diabetes mellitus and 
hypertension developed during service or the one-year 
presumptive period following service.  

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  

The medical evidence of record shows that the veteran was 
treated for diabetes mellitus as early as 1981.  
Additionally, other post-service medical records show 
numerous high blood pressure readings and a diagnosis of 
hypertension as early as 1977.  

The veteran has submitted lay statements from family members, 
past co-workers and acquaintances in order to show that he 
was diagnosed as a diabetic shortly after his military 
discharge.  

In one particular lay statement, the wife and nurse of one of 
the veteran's family doctors recalled that the veteran had 
complained of unusual thirst and tiredness upon returning 
home after military service.  She also recalled that the 
veteran was diagnosed with diabetes mellitus shortly 
thereafter.  

According to another lay statement, a retired pharmacy 
technician recalled that the veteran was a diabetic in July 
1970 and that his medication was refilled at the pharmacy 
where she worked.  

One of the veteran's past co-workers recalled that he learned 
that the veteran was diabetic at a sales meeting in March 
1970.  The co-worker recalled seeing diabetic test strips in 
the veteran's office and that the veteran explained how they 
were used.  

The veteran's mother also submitted a lay statement regarding 
the onset of the veteran's diabetes mellitus.  The veteran's 
mother indicated that the veteran and his wife lived with her 
for about a month after he was discharged from military 
service.  During that time, the veteran's mother recalled 
that the veteran was always thirsty and suggested that he see 
the family doctor.  According to the veteran's mother, the 
veteran's family doctor diagnosed diabetes mellitus and high 
blood pressure and provided medication to the veteran.  

The veteran indicated that the family physician who diagnosed 
and treated the veteran for diabetes mellitus shortly after 
service has since died and his records were destroyed.  

In light of the evidence of record, specifically the 
aforementioned lay statements, the Board finds that the case 
should be remanded to afford the veteran a VA examination the 
purpose of determining the nature and likely etiology of the 
claimed conditions.  

The Board notes that the complete clinical records regarding 
the veteran's treatment for diabetes and hypertension should 
be obtained and added to the claims file prior to the VA 
examination.  

Accordingly, the case is REMANDED to the RO for the following 
action:  

1.  The RO should take appropriate action 
to contact the veteran in order to 
request that he identify the names, 
addresses, and approximate dates of 
treatment for any VA and non-VA health 
care providers who treated him for the 
claimed diabetes mellitus and 
hypertension since service.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  Once obtained, 
all records must be associated with the 
claims folder.  All VA records pertaining 
to the veteran that have not been 
previously secured should be obtained and 
associated with the claims file.  

2.  The RO then should schedule the 
veteran for a VA examination to determine 
the current nature and the likely 
etiology of the claimed diabetes and 
hypertension.  All indicated tests must 
be conducted.  The claims folder must be 
made available to and reviewed by the 
examiner prior to the requested study.  
The examiner in this regard should elicit 
from the veteran and record a full 
clinical history referable to the claimed 
diabetes and hypertension disabilities.  
Based on his/her review of the case, the 
examiner should provide an opinion, with 
adequate rationale, that the veteran has 
current disability manifested by diabetes 
and hypertension due to disease or injury 
which was incurred in or aggravated by 
service or that were manifested within 
one year of the veteran's discharge from 
service.  A complete rationale for any 
opinion expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims.  The 
RO in this regard must ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 is 
completed.  If any benefit sought on 
appeal remains denied, then the veteran 
and his representative should be provided 
with a SSOC.  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



